      Case 2:20-mj-08033-MTM Document 60 Filed 04/03/20 Page 1 of 19




 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     JAMI JOHNSON
 5   New York State Bar # 4823373
     DANIEL L. KAPLAN, #021158
 6   Asst. Federal Public Defenders
     Attorney for Defendant
 7   jami_johnson@fd.org
     dan_kaplan@fd.org
 8
 9                      IN THE UNITED STATES DISTRICT COURT
10                                DISTRICT OF ARIZONA
11
12
     United States of America,                      No. MJ-20-08033-PHX-MTM
13
                     Plaintiff,
14                                                 DETENTION MEMORANDUM
             vs.
15
     Ali Yousif Ahmed Al-Nouri,
16
                     Defendant.
17
18           Defendant Ali Yousif Ahmed Al-Nouri (“Mr. Ahmed”), through
19   undersigned counsel, hereby submits the following detention memorandum
20   explaining that Mr. Ahmed should be released under the Fifth Amendment to the
21   Constitution and also because special circumstances exist that warrant his release.
22      I.         Background
23           Mr. Ahmed is a 42 year old married United States citizen and father to a
24
     newborn baby boy. He was born in Iraq, but after suffering terribly during the
25
     prolonged armed conflict within that country, he ultimately fled to Syria where he
26
     lived for a number of years as a refugee before finally, in January 2009, being
27
     resettled to the United States.
28
      Case 2:20-mj-08033-MTM Document 60 Filed 04/03/20 Page 2 of 19




 1         Like virtually all refugees, Mr. Ahmed had no control over what country he

 2   was resettled to. He did not choose the United States (or any other country); it was
 3   chosen for him by the resettlement organization. Mr. Ahmed was nevertheless
 4   thrilled to be given the opportunity to rebuild his life away from the violence and
 5   turmoil that plagued his home country. Mr. Ahmed boarded a plane in Damascus
 6   and, after planes in Paris, arrived in arrived in the United States January 26, 2009.
 7   He was 31 years old. He knew no one, spoke no English, and had difficulty reading
 8   or writing in any language. Moreover, as is common with refugees, he was
 9   significantly traumatized by his experiences in his home country, his displacement,
10
     and his loss of his family friends and community. He also suffered numerous health
11
     problems as a result of his past experiences. Some of these physical problems
12
     persist to this day. See Exhibit 1, letter from Mr. Ahmed’s wife (discussing, inter
13
     alia, Mr. Ahmed’s health problems).
14
           Mr. Ahmed settled in Phoenix, where his first few years were difficult. He
15
     was unable to work because of his disabilities, and he struggled to learn English.
16
     He suffered from depression and anxiety and sometimes found it difficult to leave
17
18   the home. What ultimately restored Mr. Ahmed to better physical and mental health

19   was volunteering with the sizeable immigrant and refugee community in Phoenix.
20   Mr. Ahmed received substantial assistance from refugee organizations and
21   volunteers when he arrived. They helped him secure housing and navigate the
22   unfamiliar city. At first, Mr. Ahmed’s motives in volunteering were simply to give
23   back to a community that had given much to him, but in volunteering he found a
24   purpose in life that motivated him to leave his apartment, to find work, to learn
25   English, and to rebuild his life.
26
27
28
                                              2
     Case 2:20-mj-08033-MTM Document 60 Filed 04/03/20 Page 3 of 19




 1         Mr. Ahmed slowly learned English and ultimately became a licensed

 2   security guard. Exhibit 2, copy of security guard license. He also became, in 2015,
 3   a United States citizen. Through his volunteer work in the refugee community, Mr.
 4   Ahmed learned that one of the most common obstacles that recent immigrants and
 5   refugees faced in acclimating to the United States was not knowing how to drive.
 6   Mr. Ahmed did know how to drive, so he took it upon himself to volunteer to teach
 7   others, often using his own car and charging nothing. See Exhibit 3, letters
 8   regarding driving lessons.
 9         Mr. Ahmed also gave back to the community in other ways. He became a
10
     blood donor. See Exhibit 4. In or around 2015 and 2016 Mr. Ahmed also applied
11
     and was accepted for a job as a cultural advisor to the United States military.
12
     Exhibit 5, letter from Colonel P.J. Nugent, United States Marine Corps. In his role
13
     as cultural advisor, Mr. Ahmed traveled to military bases out of state and worked
14
     directly with the United States military who were preparing to deploy to the Middle
15
     East to fight ISIS. In his role as a role player and cultural advisor, Mr. Ahmed
16
     assisted the military in identifying and understanding the cultural issues that they
17
18   would need to successfully navigate in order to ensure the success of their mission.

19   Mr. Ahmed was commended for his work by Colonel Nugent, commander of the
20   Al Asad Task force charged with fighting ISIS in Iraq. Mr. Ahmed accepted this
21   position because he supports the United States and its military mission and would
22   like to see ISIS permanently removed from Iraq.
23         In or around 2016 or 2017, Mr. Ahmed decided to turn his love of teaching
24   recent arrivals to the United States how to drive into a business and opened a
25   driving school. While the driving school was an ongoing commercial enterprise
26   and accepted payment for its services, Mr. Ahmed continued regularly to donate
27
28
                                              3
     Case 2:20-mj-08033-MTM Document 60 Filed 04/03/20 Page 4 of 19




 1   his services to individuals who could not pay and frequently gave lessons or

 2   transportation for free to individuals who could not afford his services. See
 3   generally Exhibit 6, letters of recommendation. He would also allow some clients
 4   to simply pay what they were able if they found themselves unable to afford his
 5   services on an ongoing basis. Id.
 6            Around the time he was opening his driving school, Mr. Ahmed met his now
 7   wife. See Exhibit 1. The married in December 2018 and in January 2019 moved
 8   into a home they purchased in Surprise, Arizona. Mr. Ahmed and his wife love
 9   animals, and on their property they have both pets and livestock. In January of this
10
     year, Mr. Ahmed and his wife welcomed their first child, a newborn who Mr.
11
     Ahmed has not seen since his arrest.
12
              As is evident from the numerous character letters submitted concurrently
13
     herewith, see Exs. 1, 3, 5, 6, Mr. Ahmed is a beloved and well-regarded member
14
     of his community who gives generously to others. He is kind, outgoing, and well-
15
     liked and respected by friends, neighbors, and coworkers alike.
16
        II.      Legal Standard
17
18            Because a relator in an extradition case in which a foreign state seeks the

19   extradition of an individual from the United States is not charged with a crime
20   against the United States, the Bail Reform Act of 1984, 18 U.S.C. §§ 3141 et seq.,
21   does not apply. In the Matter of the Extradition of Nacif-Borge, 829 F. Supp. 1210,
22   1213 (D. Nev. 1993). (The term “relator” is traditionally used to refer to the
23   individual sought to be extradited. Munaf v. Geren, 128 S. Ct. 2207, 2225 (2008)
24   (quoting M. Bassiouni, International Extradition: United States Law and Practice
25   921 (5th ed. 2007) (hereinafter “Bassiouni”).) Nevertheless, the Supreme Court
26   established 106 years ago in Wright v. Henkel, 190 U.S. 40 (1903), that district
27
28
                                               4
      Case 2:20-mj-08033-MTM Document 60 Filed 04/03/20 Page 5 of 19




 1   courts may release relators on bail provided that “special circumstances” are

 2   present. Id. at 63; see also Robert Iraola, The Federal Common Law of Bail in
 3   International Extradition Proceedings, 17 Ind. Int’l & Comp. L. Rev. 29, 29 (2007)
 4   (noting that Wright v. Henkel had “spawned the development of a federal common
 5   law on the question of bail in international extradition proceedings”).
 6         Although it may not treat circumstances that are “applicable to all defendants
 7   facing extradition” as “special” (Nacif-Borge, 829 F. Supp. at 1216), the Court is
 8   generally free to consider any other circumstances that it deems pertinent. In the
 9   Matter of the Extradition of Gonzalez, 52 F. Supp. 2d 725, 736 (W.D. La. 1999)
10
     (“The list of potential ‘special circumstances’ is not limited to those previously
11
     recognized in published decisions.”). The question of which factors to consider,
12
     and how much weight to give them, is left to this Court’s “sound discretion.”
13
     Beaulieu v. Hartigan, 554 F.2d 1, 1 (1st Cir. 1977).
14
           In addition, the Ninth Circuit has previously held that in Parretti v. United
15
     States, 122 F.3d 758 (9th Cir. 1997), withdrawn, 143 F.3d 508 (9th Cir. 1998) (en
16
     banc), a relator in an extradition case may invoke his rights under the Fifth
17
18   Amendment’s Due Process Clause to demand that he be released on bail unless the

19   government can articulate a justification for holding him in custody that is
20   sufficiently compelling to overcome his “‘strong interest in liberty.’” Parretti, 122
21   F.3d at 780 (quoting United States v. Salerno, 481 U.S. 739, 750 (1987)). The
22   government’s bare assertion of its generalized “interest in avoiding all risk of flight
23   pending an extradition hearing” is not a sufficiently compelling reason to overcome
24   a relator’s Fifth Amendment liberty interest, particularly in a case in which the risk
25   of flight of is minimal. Id. at 779–80. Although Parretti was ultimately withdrawn
26   and is therefore not binding on this Court, the withdrawal was on unrelated
27
28
                                               5
      Case 2:20-mj-08033-MTM Document 60 Filed 04/03/20 Page 6 of 19




 1   grounds, and the reasoning of Parretti has never been rejected by the Ninth Circuit.

 2      III.   Argument
 3             A. Mr. Ahmed Merits Release Under the Fifth Amendment.
 4         The Supreme Court has recognized that “in our society liberty is the norm,
 5   and detention prior to trial is the carefully limited exception.” Salerno, 481 U.S. at
 6   749. The Bail Reform Act does not apply to extradition proceedings, but the
 7   principles animating the Bail Reform Act, i.e. protecting against a serious risk of
 8   flight or of harm to the community, apply in equal force to extradition proceedings
 9   insofar as they are the only interests courts have found substantial enough to justify
10
     restriction of an individual’s liberty interests prior to an adjudication of guilt. See
11
     Parretti, 122 F.3d at 778–81 (rejecting the government’s argument that
12
     government interest in fulfilling treaty obligations is weightier than the
13
     government’s interest in enforcing its own laws and finding the Due Process
14
     analysis to be similar in both contexts). Mr. Ahmed is neither a risk of flight nor a
15
     danger to the community.
16
                       1.       Mr. Ahmed Is Not a Risk of Flight.
17
18         Mr. Ahmed is not a risk of flight. Mr. Ahmed’s history and personal

19   characteristics, explained more fully at Section I, supra, support a finding that Mr.
20   Ahmed is not a risk of flight. Mr. Ahmed is a citizen of the United States, the
21   husband of a citizen of the United States, and the father of a United States citizen
22   child. He owns a house and a business. He has resided in the United States
23   continuously for over 11 years and has been a citizen for almost five years. As is
24   evident from the numerous character letters attached to this detention
25   memorandum, Mr. Ahmed has strong ties to the community and enjoys tremendous
26   community support.
27
28
                                               6
      Case 2:20-mj-08033-MTM Document 60 Filed 04/03/20 Page 7 of 19




 1         Mr. Ahmed’s conduct to date moreover evinces no inclination to flee. Mr.

 2   Ahmed has been aware of an investigation of him by or involving the FBI since no
 3   later than October 2017, when FBI agents showed up at his home to question him.
 4   Mr. Ahmed has been interviewed by law enforcement on numerous occasions since
 5   then. On at least two occasions, Mr. Ahmed voluntarily presented himself for
 6   interviews with the FBI and traveled to meet them at locations of their choosing.
 7   In the time period during which he knew that he was under investigation, Mr.
 8   Ahmed voluntarily departed from and returned to the United States at least three
 9   times, to go to Mexico to have dental work performed. He also bought a home, got
10
     married, and had a child—actions inconsistent with a desire or intention to leave
11
     the jurisdiction. Throughout the entirety of the investigation, Mr. Ahmed has been
12
     cooperative, has never declined to meet with law enforcement, and has taken no
13
     actions from which an intention to flee could reasonably be inferred.
14
           Mr. Ahmed is moreover effectively disabled from flight as a result of the
15
     current international public health crisis. Borders are closed, flights are canceled,
16
     and international travel is all but impossible, particularly for individuals arriving
17
18   from the United States, who are subject to mandatory quarantine in a number of

19   jurisdictions. At least one court has already recognized that the global pandemic
20   mitigates the risk of flight in the context of an extradition proceeding. In the Matter
21   of the Extradition of Alejandro Toledo Manrique, Case No. 19-mj-71055-MAG-1
22   (TSH), 2020 WL 1307109 (N.D. Cal. Mar. 19, 2020). In releasing Alejandro
23   Toledo, the former president of Peru who has been in custody in the United States
24   awaiting extradition on corruption charges, Magistrate Judge Hixson, who had
25   previously ruled that Toledo presented an unreasonable risk of flight, noted that
26   “international travel is hard now.” Id. at 1. Judge Hixson specifically found that the
27
28
                                               7
      Case 2:20-mj-08033-MTM Document 60 Filed 04/03/20 Page 8 of 19




 1   practical difficulties involved with fleeing the country mitigated the risk of flight

 2   sufficient that Toledo could now be released on conditions. Id. That finding applies
 3   with equal force here. Mr. Ahmed, were he inclined to flee—which he is not—
 4   would find flight difficult.
 5          Moreover, Mr. Ahmed has nowhere to go. He had never been outside Iraq
 6   before 2006, when he fled violence in that country. He then spent approximately
 7   three years in a refugee camp in Syria before coming to the United States. Mr.
 8   Ahmed cannot return to Iraq, or he will almost certainly be killed. Indeed, Mr.
 9   Ahmed is litigating his extradition precisely because he does not want to return to
10
     Iraq, where, as the United States concedes, corruption in the legal system is
11
     pervasive and endemic, and where there is no reasonably possibility that Mr.
12
     Ahmed will be afforded a fair trial. See generally, 2019 State Dep’t. Rep. on Human
13
     Rights Practices in Iraq (hereinafter “State Department Report”), available at
14
     https://www.state.gov/reports/2019-country-reports-on-human-rights-
15
     practices/iraq/ (describing corruption among, inter alia, police officers, prison
16
     guards, defense lawyers, judges, and elected officials, particularly in cases
17
18   involving accusations of terrorism). Mr. Ahmed has no ties to Syria, a country

19   which is, as a practical matter, war-ravaged and unsafe.
20          Mr. Ahmed has no motive or ability to leave the United States, and he is not
21   a risk of flight.
22                       2.     Mr. Ahmed Is Not a Danger to the Community.
23          The record is bereft of any indication whatsoever that Mr. Ahmed is a danger
24   to the community. In the eleven years he has resided in the United States, Mr.
25   Ahmed has not been charged with so much as a traffic violation. He has never been
26   arrested, charged, or convicted of any crime. As is evident from the many character
27
28
                                              8
      Case 2:20-mj-08033-MTM Document 60 Filed 04/03/20 Page 9 of 19




 1   letters submitted with this memorandum, Mr. Ahmed is a trusted and valued

 2   member of his community.
 3         The charges in the extradition petition are of course serious in themselves,
 4   but these allegations should be afforded no weight in this Court’s determination of
 5   whether Mr. Ahmed poses a risk to the public, given that they originate from a
 6   judicial system where, as the United States concedes, “corruption in arrest
 7   procedures” is “prevalen[t],” guilt is often presumed based on mere “presence or
 8   geographic proximity to activities of [a] terrorist group,” and judicial officials
 9   attempt to dispose of terrorism-related cases quickly, including through mass trials.
10
     State Department Report.
11
           Nor does the fact that the United States State Department approved the
12
     extradition request lend any weight to the credibility of the accusations. Indeed, the
13
     United States continues to pursue extradition of Omar Ameen, an Iraqi refugee in
14
     Sacramento, to face charges very similar to the ones against Mr. Ahmed despite
15
     overwhelming evidence that the charges in the Iraqi complaint are false and that
16
     Mr. Ameen was not even in Iraq when the acts charged in the complaint are alleged
17
18   to have occurred. See, Ben Taub, The Fight to Save an Innocent Refugee from

19   Almost Certain Death, The New Yorker (Jan. 27, 2020) (attached hereto as Exhibit
20   7.)
21         There is, simply put, no credible evidence that Mr. Ahmed is or ever has
22   been a threat to the community. On or around January 30, 2020, the date of Mr.
23   Ahmed’s arrest, law enforcement conducted a search of Mr. Ahmed’s home.
24   Agents seized numerous documents, computers, and other electronic devices. The
25   seizure of electronic devices and business records was so extensive that it has in
26   fact crippled Mr. Ahmed’s business. In the more than two months since that seizure
27
28
                                               9
     Case 2:20-mj-08033-MTM Document 60 Filed 04/03/20 Page 10 of 19




 1   took place, the government has no doubt searched these items thoroughly and has

 2   given no indication that any items uncovered in the search reveal any information
 3   indicating that Mr. Ahmed poses a threat to the community. And he does not.
 4              B. Special Circumstances Exist that Warrant Release.
 5          The Supreme Court established in Wright v. Henkel, 190 U.S. 40 (1903), that
 6   district courts may release relators provided that “special circumstances” are
 7   present. Id. at 63. Moreover, a court may not find any one particular special
 8   circumstance, but can conclude that a number of factors, cumulatively, constitute a
 9   “special circumstance.” In re Extradition of Mainero, 950 F. Supp. 290 (S.D. Cal.
10
     1996). In the present case, numerous “special circumstances” exist that merit
11
     release.
12
                        1. The Current International Pandemic is a “Special
13                         Circumstance” Warranting Release.
14          As the Court is aware, as of March 31, 2020, the new strain of coronavirus
15   that causes COVID-19 has infected more than 815,000 people and killed over
16   40,000.1 Governor Ducey2 has issued a stay-at-home order to begin at 5:00 p.m. on
17
     Tuesday, March 31, 2020, which orders that all but essential business close their
18
     doors. As has sadly been repeatedly demonstrated throughout the course of this
19
     pandemic, conditions of pretrial confinement create the ideal environment for the
20
     transmission of contagious disease. 3 Inmates cycle in and out of CoreCivic pretrial
21
     facilities from all over the world and the country, and people who work in the
22
23
     1
       Coronavirus Map: Tracking the Global Outbreak, N.Y. Times, https://www.nytimes.com/
24   interactive/2020/world/coronavirus-maps.html (last visited Mar. 31, 2020).
     2
25     Arizona Governor Issues “Stay-at-Home Order,” Ariz. Republic,
     https://www.azcentral.com/story/news/local/arizona-health/2020/03/30/arizona-coronavirus-
26   stay-home-order-issued-gov-doug-ducey/5088109002/ (last visited Mar. 31, 2020).
     3
       Joseph A. Bick, Infection Control in Jails and Prisons, Clinical Infectious Diseases
27
     45(8):1047-1055 (2007), available at https://doi.org/10.1086/521910.
28
                                                 10
     Case 2:20-mj-08033-MTM Document 60 Filed 04/03/20 Page 11 of 19




 1   facilities leave and return daily. Incarcerated people have poorer health than the

 2   general population, and even at the best of times, medical care is limited in federal
 3   pretrial detention centers.4 Infection reduction measures, such as frequent hand
 4   washing and keeping a safe distance from others, are not possible in a detained
 5   setting: CoreCivic inmates live in two-man cells with shared toilets and sinks, and
 6   eat meals and have recreation in large groups. As one expert put it, “[i]f you think
 7   a cruise ship is a dangerous place to be during a pandemic, consider America’s jails
 8   and prisons.”5
 9          Significantly, the immutable characteristics of jails and prisons that render
10
     them unsafe from a public health perspective cannot be blunted by even the most
11
     careful adherence to CDC guidance. As Dr. Ross Macdonald, chief doctor at the
12
     Riker’s Island Jail explained, CDC guidelines are insufficient to halt the spread of
13
     coronavirus once it reaches a prison. 6 Specifically, Dr. Macdonald notes that Rikers
14
     Island, New York City’s pretrial holding center, “had been following guidelines
15
     from the Centers for Disease Control and Prevention long before the outbreak
16
     happened and while it approached but . . . following the guidelines had not been
17
18   nearly enough to stop it.” Id. Once it arrives, the virus spreads quickly. In the mere

19
20
21
22   4
       Laura M. Maruschak et al., Medical Problems of State and Federal Prisoners and Jail Inmates,
23   2011-12, NCJ 248491, Washington, D.C.: U.S. Department of Justice, Bureau of Justice
     Statistics (2015), available at https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf.
24   5
       Amanda Klonsky, An Epicenter of the Pandemic Will Be Jails & Prisons, If Inaction Continues,
25   N.Y. Times (Mar. 16, 2020), https://www.nytimes.com/2020/03/16/opinion/coronavirus-in-
     jails.html.
26   6
       Megan Flynn, Top Doctor at Rikers Island Calls the Jail “A Public Health Disaster
     Unfolding Before Our Eyes,” Wash. Post, Mar. 31, 2020. https://www.washingtonpost.com/
27
     nation/2020/03/31/rikers-island-coronavirus-spread/
28
                                                  11
     Case 2:20-mj-08033-MTM Document 60 Filed 04/03/20 Page 12 of 19




 1   twelve days since COVID-19 first appeared at Rikers Island, more than 167

 2   inmates and 137 staff members have tested positive for the virus. 7
 3          Upon information and belief, a corrections officer who is part of the federal
 4   pretrial detention system in Arizona has now tested positive for coronavirus.
 5   COVID-19 is in our jail system, and there is no reason to believe it will behave any
 6   differently in the CoreCivic complex than it has in other prison systems. Measures
 7   supposedly taken by CoreCivic to reduce the risk of a COVID-19 outbreak include
 8   screening new admissions by taking their temperatures and asking about
 9   symptoms, educating inmates about proper sanitation, and planning to quarantine
10
     inmates as needed. These measures do not adequately mitigate the risks posed to
11
     Mr. Ahmed or other inmates. For one thing, it is now well accepted that the virus
12
     can be spread by people without symptoms. 8 Defendants continue to be arrested
13
     and admitted in large numbers to the CoreCivic facility in Florence where Mr.
14
     Ahmed is being held, and guards and other employees enter and exit every day.
15
     Furthermore, social distancing and proper hygiene are, by definition, not possible
16
     in the custodial setting, which is why “[j]ails and prisons are sites of
17
18   disproportionate infectious disease rates.”9

19          More importantly, COVID-19 poses a grave threat to Mr. Ahmed’s health,
20   personally. Mr. Ahmed is 42 years old and suffers from chronic pneumonia, a
21
     7
22     Jan Ransom and Alan Feuer, “We’re Left for Dead”: Fears of Virus Catastrophe at Rikers
     Jail, N.Y. Times (Mar. 31, 2020) https://www.nytimes.com/2020/03/30/nyregion/coronavirus-
23   rikers-nyc-jail.html.
     8
             See       Coronavirus     Resource       Ctr.,      Harvard       Medical       School,
24   https://www.health.harvard.edu/diseases-and-conditions/coronavirus-resource-
25   center#Prevention (last visited Mar. 24, 2020) (“[A]ny infected person, with or without
     symptoms, could spread the virus by touching a surface.”).
26   9
             Sandhya Kajeepeta & Seth J. Prins, Why Coronavirus in Jails Should Concern All of Us,
     The      Appeal       (Mar.   24,     2020),     https://theappeal.org/coronavirus-jails-public-
27
     health/#.XnpLyfLt5Zs.twitter.
28
                                                   12
     Case 2:20-mj-08033-MTM Document 60 Filed 04/03/20 Page 13 of 19




 1   serious heart condition, and high blood pressure. Ex. 1. He is therefore a “high risk”

 2   individual under relevant CDC guidelines, as he possesses both heart and lung
 3   problems. 10 As noted by his wife, Mr. Ahmed has been hospitalized multiple times
 4   for pneumonia in the recent past even absent infection with the deadly coronavirus.
 5   He might well not survive a bout with COVID-19.
 6          As noted above, Section III.A.1, supra, at least one judge has already ruled
 7   in the context of an extradition proceeding that COVID-19 is a “special
 8   circumstance” warranting release. In the Matter of the Extradition of Alejandro
 9   Toledo Manrique, 2020 WL 1307109. Notably, the judge in that case so held even
10
     though, unlike here, there was no evidence that COVID-19 was yet present among
11
     staff or inmates at the jail where the relator was being held. Id. at *1; cf. Helling v.
12
     McKinney, 509 U.S. 25, 33 (1993) (“It would be odd to deny an injunction to imates
13
     who plainly proved an unsafe, life-threatening condition in their prison on the
14
     ground that nothing yet had happened to them.”) (Eighth Amendment analysis).
15
     The court explained, “The Court is glad to hear that there are currently no reported
16
     cases of COVID-19 at Maguire, but is unsure what that means if people are not
17
18   being tested. And, as the management plan itself acknowledges, symptoms of

19   COVID-19 can begin to appear 2–14 day after exposure, so screening people based
20   on observable symptoms is just a game of catch up. That’s why the Bay Area is on
21   lockdown. We don’t know who’s infected. Accordingly, the government’s
22   suggestion that Toledo should wait until there is a confirmed outbreak of COVID-
23   19 in Maguire before seeking release . . . is impractical. By then it may be too late.”
24   Id. Notably, the judge in Toledo released the relator despite a finding that he was a
25
26
     10
        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
27
     risk.html (last accessed Mar. 31, 2020).
28
                                                 13
     Case 2:20-mj-08033-MTM Document 60 Filed 04/03/20 Page 14 of 19




 1   flight risk, a finding that as explained above, Section III.A.1, supra, is not

 2   warranted here. Id.
 3         This Court should similarly find that the thread of COVID-19 constitutes a
 4   “special circumstance” that warrants Mr. Ahmed’s release.
 5                     2. The Anticipated Length of the Proceedings and of
 6
                          Detention Are a “Special Circumstance” that Merits
                          Release.
 7
           Courts have recognized that “undue delay,” either in bringing the extradition
 8
     petition, or that results in a relator’s remaining in custody for a prolonged period
 9
     of time prior to the conclusion of the proceedings, may constitute a “special
10
     circumstance” that warrants release. See, e.g., Wroclawski v. United States, 634 F.
11
     Supp. 2d 1003, 1008 (D. Ariz. 2009) (eleven year delay in seeking extradition was
12
13
     a “special circumstance” warranting release); United States v. Williams, 611 F.2d

14   914, 915 (1st Cir. 1979) (delay in extradition hearing may constitute a “special

15   circumstance.”)
16         Here, Mr. Ahmed is presented with an Iraqi complaint alleging he committed
17   crimes nearly fifteen years ago. Supporting documentation attached to the
18   complaint suggests that the Iraqi court could have, but chose not to, bring this case
19   as many as ten years ago. The delay in bringing the charges is therefore a “special
20   circumstance” that warrants release.
21         The improbability, through no fault of Mr. Ahmed, of holding an extradition
22   hearing any time in the near future is another special circumstance warranting
23
     release. Mr. Ahmed has a right, and counsel has a duty, to investigate the charged
24
     acts with an eye to preparing a defense. The charged acts allegedly occurred, and
25
     most evidence relevant to them, will be found, in Iraq. Travel to and
26
27
28
                                              14
     Case 2:20-mj-08033-MTM Document 60 Filed 04/03/20 Page 15 of 19




 1   communications with Iraq are difficult under the best of circumstances. The Omar

 2   Ameen extradition proceeding has, for example, been pending since July of 2018.
 3         In the present circumstances, however, an investigation that would have been
 4   merely difficult has been rendered virtually impossible at the present time in light
 5   of the current global public health crisis. International travel is impossible, and
 6   many countries have closed their borders to travelers arriving from the United
 7   States. It is uncertain when this situation may change, but it seems unlikely that
 8   there will be an improvement on a global scale within the next six months. It goes
 9   without saying that Mr. Ahmed did not create the global pandemic, nor is it a factor
10
     within his control, and it is unreasonable that he be held in custody for an
11
     undetermined length of time awaiting an improvement in international public
12
     health that will allow his case to proceed.
13
                       3. The Probability of Mr. Ahmed’s Being Found Non-
14                        Extraditable Is a “Special Circumstance” Warranting
15                        Release.
16         Various courts have held that a likelihood that a relator will prevail in
17   challenging his extradition is a “special circumstance” that merits release. See, e.g.,
18   Salerno v. United States, 878 F.2d 317 (9th Cir 1989); In Extradition of Gonzalez,
19   52 F. Supp. 725, 737 (W.D. La. 1999). Mr. Ahmed has substantial both factual and
20   legal defenses to his extradition. While this is not the appropriate forum to relate
21   all defenses to the petition, such defenses are indeed numerous. As an initial matter,
22   upon information and belief, the United States has never successfully extradited
23
     anyone to Iraq in the over eighty years in which the bilateral extradition treaty has
24
     been in force.
25
           As the United States acknowledges, the criminal justice system in Iraq does
26
     not function well, and corruption and misconduct in bringing and resolving
27
28
                                               15
     Case 2:20-mj-08033-MTM Document 60 Filed 04/03/20 Page 16 of 19




 1   criminal charges, particularly charges related to terrorism, is pervasive. As noted

 2   above, Section II.A.2, supra, the only other extradition request by the Iraqi
 3   government currently pending in the United States involves allegations that
 4   appear—unsurprisingly given the conceded state of the Iraqi criminal justice
 5   system—to be demonstrably untrue. There is no reason to believe that the charges
 6   in this petition are any more meritorious.
 7         In addition to factual defenses, Mr. Ahmed also has numerous legal defenses
 8   to extradition. For example, Article III of the Extradition Treaty between the United
 9   States and Iraq states: “The provisions of this Treaty shall not import claim of
10
     extradition for crimes of a political character nor for acts connected with such
11
     crimes; and no person surrendered by or to either of the High Contracting Parties
12
     in virtue of this Treaty shall be tried or punished for a political crime.” (Doc. 3-3
13
     at 10.) This provision codifies the well-established “political offense exception” to
14
     extradition. Quinn v. Robinson, 783 F.2d 776 (9th Cir. 1986). Mr. Ahmed intends
15
     to raise the “political offense exeption,” and this Court will have the authority and
16
     “responsibility” to determine whether the doctrine applies to bar his extradition. Id.
17
18   at 786–90. In view of the applicable law and the nature of the allegations against

19   Mr. Ahmed, there is a substantial probability that the Court will find that it does.
20         In determining whether a charged offense falls within the political offense
21   exception, this Court applies the two-prong “incidence test.” Id. at 806. The first
22   prong of this test, the “‘uprising’ requirement,” requires that at the time and place
23   of the charged offense “there be an ‘uprising,’ ‘rebellion,’ or ‘revolution’”—i.e., a
24   “revolt by indigenous people against their own government or an occupying
25   power.” Id. at 806–7. The second prong of this test, the “‘incidental to’
26   requirement,” requires that the charged conduct be “in the course of,” “connected
27
28
                                              16
     Case 2:20-mj-08033-MTM Document 60 Filed 04/03/20 Page 17 of 19




 1   to” or “in furtherance of” the uprising. Id. at 809. The Ninth Circuit applies a

 2   “liberal construction” to this prong, requiring only that there be “a nexus between
 3   the act and the uprising.” Id.
 4          There is a substantial probability that the Court will find both prongs of the
 5   political offense test satisfied here.
 6          (1) In 2006, when the charged murders took place, there was an active
 7   “uprising” or “rebellion” against the “occupying power” in Iraq – i.e., American
 8   and coalition forces – as well as the Iraqi government that the insurrectionists saw
 9   as beholden to it. Id. at 806–7; M.J. Kirdar, Al Qaeda in Iraq (Center for Strategic
10
     & Int’l Studies 2011). 11 This uprising, which was designed “to defeat the
11
     American-led coalition,” included the strategy of “deter[ring] Iraqi cooperation
12
     with the transition process by targeting police stations, recruitment centers, and
13
     Iraqi politicians.” Id. at 3–4; see also Vo v. Benov, 447 F.3d 1235, 1241 (9th Cir.
14
     2006) (“uprising prong” satisfied where there was a “certain level of violence,”
15
     occurring “within the country or territory in which those rising up reside,” the
16
     charged offense occurs in that territory, and the accused was seeking to change the
17
18   form of government under which he lived) (internal quotation marks omitted).

19          (2) The accusations leveled against Mr. Ahmed clearly describe conduct
20   bearing a “nexus” to this uprising. Indeed, the government expressly charges Mr.
21   Ahmed with acting as the “leader/Emir of a group of Al-Qaeda terrorists” to
22   deliberately plan and execute two attacks of Iraqi police officers in June and
23   October of 2006. (Doc. 3 at 2-3.) The allegations make plain that the victims were
24   deliberately chosen because they were police officers: The government cites
25   statements to the effect that Mr. Ahmed was “known for conducting assassination
26
     11
       https://csis-prod.s3.amazonaws.com/s3fs-public/legacy_files/files/publication/
27
     110614_Kirdar_AlQaedaIraq_Web.pdf.
28
                                                   17
     Case 2:20-mj-08033-MTM Document 60 Filed 04/03/20 Page 18 of 19




 1   operations on members of the local police force,” and asserts that one of his

 2   accomplices confessed to “working with Ahmed and other members of the group
 3   to kill police officers.” Id. at 3-4. According to the allegations, Mr. Ahmed was not
 4   a foreign interloper, but an “indigenous” insurrectionist, born and raised in Iraq
 5   (Doc. 3-3 at 29), “strugg[ling] to displace an occupying power.” Quinn, 783 F.2d
 6   at 807.
 7         In light of these facts and allegations, this Court is likely to find the charged
 8   offenses to be “political offenses” which are non-extraditable pursuant to Article
 9   III of the Treaty.
10
           The improbability of the government’s succeeding on the merits of its
11
     extradition petition is therefore a further special circumstance warranting release.
12
                          4. Mr. Ahmed’s Work on Behalf of the United States
13                           Military Constitutes a “Special Circumstance”
14                           Warranting Release.
15         As explained above, Section I, supra, since coming to the United States Mr.
16   Ahmed has served the United States military as a cultural advisor, working on
17   military bases and assisting military deploying to the Middle East with role playing
18   exercises and cultural advice. Mr. Ahmed’s work with the military earned him the
19   recommendation of Colonel P.J. Nugent, Commander of the Al Asad Task Force,
20   charged with routing ISIS from Iraq. See Exhibit 5.
21         This district has previously found a relator’s “selfless and useful help to our
22   military . . . to be compelling and fully justified to be considered a special
23
     circumstance.” Wroclawski v. United States, 634 F. Supp. 2d at 1003. Mr. Ahmed’s
24
     service to this country is similarly compelling and warrants a finding of special
25
     circumstances that merit release.
26
27
28
                                              18
     Case 2:20-mj-08033-MTM Document 60 Filed 04/03/20 Page 19 of 19




 1      IV.   Conclusion
 2         For the reasons set forth above, Mr. Ahmed should be released from custody
 3   pending ruling on the government’s extradition petition.
 4               Respectfully submitted: March 31, 2020.
 5                                       JON M. SANDS
                                         Federal Public Defender
 6
                                            s/Jami Johnson
 7                                         JAMI JOHNSON
                                           DANIEL L. KAPLAN
 8
                                           Asst. Federal Public Defenders
                                     .
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            19
